Case 1:20-cv-00485-EK-SMG Document 45 Filed 02/26/20 Page 1 of 3 PageID #: 332




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK

------------------------------------------------------x
                                                      :
SARAH EDMONDSON, et al.,                              :
                                                      :
                       Plaintiffs,                    :
                                                      :   No.: 1:20-cv-00485-ERK-SMG
        v.                                            :
                                                      :
                                                      :
KEITH RANIERE, et. al.                                :
                                                      :
                       Defendants.                    :
------------------------------------------------------x

                       DECLARATION OF ZAHRA R. DEAN

I, Zahra R. Dean declare as follows:
       1.      I am an attorney at the law firm of Kohn, Swift & Graf, P.C., counsel

for Plaintiffs in the above-captioned action. I submit this declaration as proof of

service of the summons and complaint in this action on Defendant Lauren

Salzman, pursuant to Fed. R. Civ. P. 4(e)(1) and N.Y.C.P.L.R. 308(4).

       2.      We retained the services of APS International (“APS”) to serve the

defendants in this action, including Defendant Lauren Salzman. As set forth in the

Affidavit of Service (attached hereto as Exhibit A), the process server attempted to

personally serve the Defendant at her home on three occasions. After failing to get

anyone at that residence to open the door, the server verified the address, left a

copy of the summons and complaint at the Defendant’s home and mailed the
Case 1:20-cv-00485-EK-SMG Document 45 Filed 02/26/20 Page 2 of 3 PageID #: 333




summons and complaint to her at that same address. Thus, Plaintiffs, through

APS, have complied with all requirements of CPLR section 308(4), which is

deemed to be complete service of process under New York State law.

      3.     We have redacted Defendant Lauren Salzman’s home address from

the copy of the Affidavit of Service attached hereto as Exhibit A. We have

retained the unredacted original affidavit of service in our files, and we will

produce it if requested by the Court or Defendant Lauren Salzman, or if necessary,

to respond to a challenge as to the adequacy of service on Defendant Lauren

Salzman.

      I declare under penalty of perjury that the foregoing is true and correct.




Dated: February 12, 2020                       /s/ Zahra R. Dean
                                               Zahra R. Dean
                                               KOHN, SWIFT & GRAF, P.C.
                                               1600 Market Street, Suite 2500
                                               Philadelphia, PA 19103
                                               zdean@kohnswift.com
                                               215-238-1700




                                           2
Case 1:20-cv-00485-EK-SMG Document 45 Filed 02/26/20 Page 3 of 3 PageID #: 334




                          CERTIFICATE OF SERVICE

       I hereby certify that I have caused a copy of the foregoing Declaration of

Zahra R. Dean to be electronically filed with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all registered

parties.




                                                     /s/ Zahra R. Dean
                                                     Zahra R. Dean
